COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

 Cause number:                        01-18-00510-CV
 Style:                               Rosemary Ejiofor as next friend of Destiny Ejiofor v. Kanti Bansal d/b/a SignatureCare
                                      Emergency Center, Round Table Physicians Group, PLLC and Chyna Corallino
                      *
 Date motion filed :                  January 30, 2019
 Type of motion:                      Unopposed Motion for Extension to File Reply Brief
 Party filing motion:                 Appellant
 Document to be filed:                Reply

Is appeal accelerated?

 If motion to extend time:
          Original due date:                               December 31, 2018
          Number of previous extensions granted:            1                 Current Due date: January 30, 2019
          Date Requested:                                  February 5, 2019

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: February 5, 2019
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:        ___/s/ Julie Countiss____________
                          x Acting individually        Acting for the Court

Panel consists of         ____________________________________________

Date: ___January 31, 2019___




November 7, 2008 Revision